Name: COMMISSION REGULATION (EC) No 138/98 of 21 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities22. 1. 98 L 17/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 138/98 of 21 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 22 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 22. 1. 98L 17/2 (ECU/100 kg) CN code Third country code (1) Standard import value (ECU/100 kg) CN code Third country code (1) Standard import value ANNEX to the Commission Regulation of 21 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables 0702 00 00 204 44,0 212 94,1 624 165,0 999 101,0 0707 00 05 052 159,1 624 201,3 999 180,2 0709 10 00 220 72,1 999 72,1 0709 90 70 052 133,5 204 126,2 999 129,8 0805 10 10, 0805 10 30, 0805 10 50 052 43,5 204 40,6 212 36,5 220 47,3 400 54,1 448 23,8 600 51,7 624 44,0 625 32,0 999 41,5 0805 20 10 052 60,1 204 59,8 624 68,9 999 62,9 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 72,1 204 74,2 624 87,5 999 77,9 0805 30 10 052 85,2 400 73,1 600 90,2 999 82,8 0808 10 20, 0808 10 50, 0808 10 90 060 49,5 400 92,0 404 85,7 720 101,7 728 82,4 800 100,7 999 85,3 0808 20 50 052 139,4 064 90,2 388 102,0 400 104,1 999 108,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.